Citation Nr: 1520595	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-34 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether the reduction and termination of improved (nonservice-connected) pension benefits from January 1, 2008, was appropriate, to include whether the Veteran's annualized accountable income exceeds the maximum annual income limit for receipt of payment of such benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 action by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, which reduced the Veteran's nonservice-connected pension benefits beginning on January 1, 2008, and terminated the Veteran's nonservice-connected pension benefits beginning on January 1, 2009, based on a finding that the Veteran's annualized accountable income exceeded the maximum annual income limit for receipt of payment of such benefits.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Shortly after the hearing, the Veteran submitted additional evidence in support of his claim and waived initial consideration by the RO in an August 2013 statement from his representative.  

Review of statements received in November 2010 show that the Veteran raised the issue of entitlement to a waiver of indebtedness based on financial hardship for the overpayment of nonservice-connected pension.  During his hearing testimony, the Veteran's representative noted that the Veteran did not submit the waiver request within the necessary time frame, but that he submitted a waiver request prior to the overpayment finding.  The representative indicated that the matter was pending before VA's Debt Management Center.  This matter is pending and is therefore not in appellate status, and the Board does not have jurisdiction over it.  Hence, the Board refers the matter to the RO any necessary action.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1. Effective from December 1, 2007, the Veteran was awarded nonservice-connected pension benefits based on the cost of living adjustment and a determination that his net countable income was $0.  

2. Letters from VA, including one issued in October 2010, informed the Veteran that there was an obligation to report changes in income immediately, and that a failure to do so could result in an overpayment of benefits which would have to be repaid.  

3. The Veteran was in receipt of countable income from Eastminster Presbyterian Church in the form of payment including room and board, personal upkeep, and travel expenses as a supported missionary.  

4. By his own reporting, the Veteran's Income for VA Purposes( IVAP) for the appeal period was $11,000 effective January 1, 2008, $11,000 effective December 1, 2008, and $13,000 effective January 1, 2009; the maximum annual pension rate (MAPR) for the appeal period was $11,181 effective January 1, 2008, $11,830 effective December 1, 2008, and $11,839 effective January 1, 2009; and the Veteran was paid $34,631.12 more than he was entitled to receive.  



CONCLUSION OF LAW

The reduction of nonservice-connected pension from January 1, 2008, and termination of nonservice-connected pension from January 1, 2009, and the creation of an overpayment in the calculated amount of $34,631.12 were proper.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.262, 3.272 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding a proposal to reduce the Veteran's nonservice-connected pension benefits in October 2010.  Moreover, in December 2007, December 2008, and December 2009, VA provided the Veteran with letters indicating that he did not receive Eligibility Verification Report (EVR) forms because he had no income other than his VA pension.  He was also notified that he had to inform VA if he or a family member (a spouse or child) began to receive Social Security payments or started getting other income such as earnings, interest from bonds or savings, pension or other payments from anyone, or money or property that he inherited.  Also, as noted, the Veteran was afforded a hearing before the undersigned in August 2013.  

The Veteran's claim must be denied because his annual income exceeds the MAPR, precluding his receipt of VA pension benefits.  He does not dispute the fact that he received financial support for personal expenses from Eastminster Presbyterian Church, the amount of income received by Eastminster Presbyterian Church, or that it exceeds the limits for payment of pension.  Instead, he disputes the character of the financial support, which, by law, is considered countable income for VA purposes.  Therefore, as explained below, there is no legal entitlement to this benefit.  Accordingly, this case does not turn on the facts, but on an interpretation of the law.  As the law is dispositive of the matter on appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of whether the reduction and termination of nonservice-connected pension benefits was appropriate, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment of such benefits.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Analysis

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A VETSNET Compensation and Pension Award statement shows that the Veteran has been in receipt of Improved Pension Award since January 1, 2008.  In January 2011, the RO reduced and terminated the Veteran's nonservice-connected pension, effective January 1, 2008 and January 1, 2009, on the basis that the cost of his room and board as a supported missionary paid for by Eastminster Presbyterian Church was countable income and his income exceeded the maximum rate.  A January 2011 letter from the VA Debt Management Center shows that the Veteran was paid $34,631.12 more than he was entitled to receive.  

The Veteran contends that the payments from Eastminster Presbyterian Church were not countable income because the church supported his ministry by distributing the funds through an account for his ministry, Serenity Seekers, which was only used to pay for housing expenses and to reimburse him for ministry expenses.  He has not alleged that the ministry support was related to any personal medically related treatment or upkeep that would otherwise be considered maintenance, or that it was in the form of an exclusive charitable donation.  Thus, the exclusions provided for under 38 C.F.R. § 3.262 (c) and (d) (2014) do not apply.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521 (West 2014).  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See id.; 38 C.F.R. § 3.3(a)(3) (2014).  The MAPR is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2014).  Effective December 1, 2007, the MAPR for a Veteran with no dependents was $11,181.  Effective December 1, 2008 to November 30, 2011, the MAPR for a Veteran with no dependents was $11,830.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23(b), 3.273.  

The general rule set out at 38 CFR 3.271 is that all income is countable for improved pension unless specifically excluded by 38 CFR 3.272.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2014).  

All income from sources such as wages, salaries, earnings, and bonuses from employers, income from a business or profession or from investments or rents as well as the fair value of personal services, goods, or room and board received in lieu thereof will be included as total income.  38 C.F.R. § 3.262 (2014).  

The Veterans Benefits Administration Adjudication Procedures Manual M21-1MR, Part V, Subpart iii, Chapter 1, Section I, Topic 56e provides further guidance, and directs that VA must count the fair value of room and board furnished to a claimant if the room and board are furnished in lieu of money or services provided by the beneficiary.  The exception is that the value of room and board is not countable if it is furnished gratuitously.  

In September 2009 and September 2010, a Senior Loan Processor (SLP) from Fidelity Bank provided statements indicating that the Veteran explained that he did not despot $1,000 monthly income in the bank because the church paid his rent and all utilities directly instead of the bank giving the money directly to him, and that any remaining money staid in the church account in case he needed it for housing-related costs and ministry expenses.  The SLP noted that the Veteran also indicated that he was not issued any paystubs, W2 forms or 1099 forms as the money was strictly in the form of a gift for the Veteran's work at the church.  

In conjunction with a VA home loan application the Veteran submitted a Request for Verification of Gift/Gift letter, received in September 2010, which indicated that the Veteran was awarded a gift of $13,000 annually from the Eastminster Presbyterian Church.  

A September 2010 VA Form 21-0820, Report of General Information (VA Form 21-0820), reflects that the pastor of missions/evangelism at Eastminster Presbyterian Church was contacted to verify the date that the Veteran began receiving support for room and board as reported in his loan application.  The Reverend verified that the church began supporting the Veteran in 2008 and he was paid $11,000 for 2008, $13,000 for 2009, and $13,000 for 2010.  He indicated that the funds went into an account for the Veteran's ministry (Serenity Seekers) and was used to pay for housing expenses and also to reimburse the Veteran for ministry expenses.  The Reverend noted that the funds were not paid directly to the Veteran but were allocated by the church.  

In November 2010, the Veteran submitted a Ministry Proposal Plan from Serenity Seekers Ministry that included preliminary estimates for the budget.  This budget included startup costs (van acquisition support, housing/utility deposits, and initial book inventory), monthly expenses (housing support, transportation, books, supplies, materials, refreshments, and discipleship expenses), and annual expenses (ministry development training).  It also shows that expenditure of funds was only for ministry business and only as approved by the ministry's Board.  

Along with this plan, the Veteran supplied an itemized list of expenditures, including rent, utilities, property taxes, and miscellaneous expenses such as car repairs, property up-keep, and book purchases, starting in January 2008.  Significantly, the list of expenditures also included a payment for dental costs for dentures for the Veteran in April 2010, funds for a house appraisal in May 2010, and purchases of two copies of books for a friend in June 2010.  

The Veteran also provided a statement in which he explained that he began to receive VA benefits in 1999 following a stroke he suffered from in 1998.  He reported that he organized Serenity Seekers Ministry because he believed there was a need for a Christian ministry in support of men working on alcoholism recovery, and went to the Eastminster Presbyterian church to seek financial support for the ministry.  The ministry began in 2007.  He noted that the church's support had been provided in the form of house payments, utility bills, travel expenses, and books and materials expenses.  

During the Veteran's hearing in August 2013 he testified that payment from the Eastminster Presbyterian church went into a Serenity Seekers account to pay for the Church's and his expenses, for which he was reimbursed.  He indicated that mortgage payments, utility payments, books purchased on a monthly basis, and travel expenses were all paid out of the account, and that he did not report this as income to the Internal Revenue Service (IRS).  When asked if the $1,000 payment or the reimbursements that the church provided him was the equivalent to a salary the Veteran replied no.  He explained that the arrangement provided him with his house so that he was did not need to have another job.  He indicated that he wanted to obtain the VA loan to purchase a home so that it would lessen the amount of money put towards his upkeep from the church.  He affirmed that all of his living expenses were paid for by the church.  

In this case, in light of the above, it is clear that the Veteran's personal expenses, including room and board, were paid for out of the amount allotted to the Veteran's ministry by the Eastminster Presbyterian church.  It is also clear that the payment was not issued gratuitously.  In this regard, the Veteran does not dispute that the monies provided for in the Serenity Seeker's account was used for his personal upkeep, and does not dispute that the monies were provided so that he would not have to obtain another job and could focus on his ministry work.  The Board finds that the Veteran's testimony that his housing costs were paid so that he did not need to find another job to support himself and so that he could continue with his ministry, along with the itemized list provided by the Veteran indicating that items ranging from utilities, rent, transportation costs, the cost of dentures, the cost of gifts and the cost of a housing appraisal support a finding that the monies paid by the church, in the amount of $11,000 effective January 1, 2008, $11,000 effective December 1, 2008, and $13,000 effective January 1, 2009, is countable income.  

While sympathetic to the Veteran's claim, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Thus, the reduction of nonservice-connected pension from January 1, 2008, and termination of nonservice-connected pension from January 1, 2009, and the creation of an overpayment in the calculated amount of $34,631.12 were proper.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.262, 3.272 (2014).  Accordingly, the Veteran's claim is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

The reduction of nonservice-connected pension from January 1, 2008, and termination of nonservice-connected pension from January 1, 2009, and the creation of an overpayment in the calculated amount of $34,631.12 were proper.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


